21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                      First Amended Complaint Pg 1 of 51
                                   EXHIBIT A
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                      First Amended Complaint Pg 2 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                      First Amended Complaint Pg 3 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                      First Amended Complaint Pg 4 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                      First Amended Complaint Pg 5 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                      First Amended Complaint Pg 6 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                      First Amended Complaint Pg 7 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                      First Amended Complaint Pg 8 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                      First Amended Complaint Pg 9 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 10 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 11 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 12 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 13 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 14 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 15 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 16 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 17 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 18 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 19 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 20 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 21 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 22 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 23 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 24 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 25 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 26 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 27 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 28 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 29 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 30 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 31 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 32 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 33 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 34 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 35 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 36 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 37 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 38 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 39 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 40 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 41 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 42 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 43 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 44 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 45 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 46 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 47 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 48 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 49 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 50 of 51
21-30107-hcm Doc#50-1 Filed 04/21/21 Entered 04/21/21 12:11:29 Exhibit A - Plaintiffs
                     First Amended Complaint Pg 51 of 51
